Title: From John Adams to Thomas Boylston Adams, 1 March 1802
From: Adams, John
To: Adams, Thomas Boylston



My dear Son
Quincy March 1. 1802

Mr Dobson the Bookseller has an Account open with me.—It is of 13 or 14. or 15 Years Standing.—Several Years ago he Sent his account to me, but, intending to take the Ballance due to me in books I did not Sign it. I wish you would call upon him, and presenting him my Compliments pray him to Send his account to me through you. I presume there is a ballance due to me. This ballance you may take in Books Such as you may like.
I Sent from England the first Volume of the Defence to the Philosophical Society of Philadelphia. It has been lately hinted to me, that it is desired or at least expected that I should Send them the Second and third. You may take one of each from Mr Dobson, write in the Title or blank page “To the Philosophical Society of Phyladelphia from the Author” and deliver them to the Secretary.
Mr Dobson I esteem a very honest Man, and his Account will be very Satisfactory to me. The Volumes which remain in his hands may be disposed of as you and he think best. I Suppose they are of no Value.
The Principle of the Work is that every Constitution, to be free must have interwoven in its Essence, an efficacious Principle of Self defence. Every Part must be able to defend itself against every other Part. To be a little ludicrous, a Constitution must be a Master of the Science of defence, “Maitre d’escrime.” But my “Paper Shott” will have no more Influence with Parties or Party Leaders than Harringtons had with O. Cromwell. They will not be frightened out of their Power by Such Scare Crows.
Some future maker of Constitutions, who if any of this tribe should ever hereafter appear, when filling his Pidgeon holes with projects, may possibly look into the Index, for the Sake of assisting his Invention with Varieties. But the Work will never have much reputation, many Readers, or any Influence. Constitutions are made and unmade by Passions, Prejudices and Arms: not by Reason nor Experience. Tant pis, pour Le Gens humain. Some Persons think there is So much Uncertainty in the Science of Government, arising from the Instability of human affairs and Characters as well as from the infinite Variety of Situations & Circumstances that it never can be reduced to fixed Principles. It is even doubted by many whether the English Constitution would answer for any other Nation. Whether the preservation of it is not owing to their insular Situation, and Whether if their national defence demanded an Army instead of a Navy, they could possibly maintain it.
One Thing is certain without a Constitution there can be no real Liberty. Another is equally so, that a Constitution which is not organized to defend itself, may be, and will be broken. Ours has established a Judiciary: but What defence is prepared for it? Can it defend itself? How can the President be compelled to defend it? Can the Legislature? Is either interested to defend it? I cannot copy my Letters. So you must burn them or keep them very Safe.
your affectionate father
